Citation Nr: 0503912	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  95-27 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, claimed as secondary to service-connected 
residuals of a laceration of the left 4th finger with 
amputation.  

2.  Entitlement to service connection for a depressive 
disorder, to include adjustment and anxiety disorders, 
claimed as secondary to service-connected residuals of a 
laceration of the left 4th finger with amputation.  

3.  Entitlement to an increased rating for residuals of a 
laceration of the left 4th finger with amputation, currently 
evaluated as 20 percent disabling.  

4.  Entitlement to an initial rating in excess of 10 percent 
for reflex sympathetic dystrophy of the left hand.  

5.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).  

6.  Entitlement to a continuous temporary total evaluation, 
pursuant to 38 C.F.R. § 4.30, based on the need for 
convalescence following left 4th finger surgeries, between 
May 13, 1993, and July 6, 1995 (tantamount to extension 
beyond the periods, during that timeframe, for which such 
rating has already been granted).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from October 1962 to 
September 1964.  

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal of September 1994 and February 2003 
rating decisions.  

In the September 1994 rating decision, the RO denied the 
veteran's claim for benefits pursuant to 38 C.F.R. § 4.30, 
based on the need for convalescence.  The veteran filed a 
notice of disagreement (NOD) in June 1995, and the RO issued 
a statement of the case (SOC) in July 1995.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in August 1995.  In September 1995, the 
veteran testified before a hearing officer at the Pittsburgh 
RO; a transcript of that hearing is of record.  

[Parenthetically, it is noted that the RO has assigned 
multiple periods of temporary total ratings during the period 
on appeal, May 13, 1993, to July 6, 1995.  There were 
temporary total ratings assigned from May 13, 1993, through 
June 30, 1993; from September 13, 1993, through December 31, 
1993; from February 25, 1994, through March 31, 1994; from 
July 15, 1994, through August 31, 1994, and from March 8, 
1995, through May 31, 1995.  These particular periods are not 
contested, rather, it is contended that the temporary total 
rating should be continued through the entire period.]  

In September 2001, the Board remanded the veteran's claim for 
benefits pursuant to 38 C.F.R. § 4.30 back to the RO for 
additional development.  That development has been completed.  

With respect to the February 2003 rating decision and the 
remaining issues on appeal, the veteran filed an NOD in April 
2003, and the RO issued an SOC in May 2003.  The veteran 
filed a substantive appeal (via a VA Form 9) in June 2003.  
In February 2004, the veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is of record.  

The Board notes that in his April 2003 NOD, the veteran 
disagreed with the effective date assigned for his grant of 
service connection for reflex sympathetic dystrophy, and, in 
the May 2003 SOC, the RO listed, as one of the issues on 
appeal, a claim for an earlier effective date for the grant 
of service connection for reflex sympathetic dystrophy.  
However, the veteran's June 2003 VA Form 9 included no 
references to the earlier effective date claim, and the 
veteran did not check the box indicating that he wished to 
appeal all the issues noted in the SOC.  The veteran also did 
not assert, during his February 2004 Board hearing, that the 
effective date issue was among those appealed.  Under these 
circumstances, the Board finds that the appeal is limited to 
those issues on the title page.  

The Board's decision on the claims for secondary service 
connection for low back disability and for a depressive 
disorder , as well as the claim for a rating greater than 20 
percent for left hand disability, and the claim for a 
continuous temporary total evaluation for convalescent 
purposes, between May 13, 1993, and July 6, 1995, are set 
forth below.  The claims for a TDIU and for an initial rating 
greater than reflex sympathetic dystrophy are addressed in 
the remand following the decision; it is being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  VA will notify the veteran when further action, on his 
part, is required.  

As a final preliminary matter, the Board notes that, during 
the February 2004 hearing, the veteran and his representative 
indicated that one of the issues on appeal was service 
connection for a low back disability, both on a direct basis 
and secondary to the veteran's service-connected left 4th 
finger disability.  As the RO has only adjudicated the issue 
of service connection for a low back disorder on a secondary 
basis, and that issue is not deemed inextricably intertwined 
with a claim for service connection on a primary (or, direct) 
basis (see Harris v. Derwinski, 1 Vet. App. 180, 183 (1991)), 
the Board must limit its consideration to secondary service 
connection.  However, the Board refers to the RO a claim for 
service connection for a low back disability on a primary 
(or, direct) basis, to the RO for appropriate action. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims for secondary service connection for 
low back disability and for a depressive disorder, as well as 
the claim for a rating greater than 20 percent for left hand 
disability, and for a continuous temporary total evaluation, 
for convalescent purposes, between May 13, 1993 and July 6, 
1995, has been accomplished.  

2.  The weight of the competent medical evidence reflects 
that a low back disability is not medically related to the 
veteran's service-connected residuals of a laceration of the 
left 4th finger with amputation.  

3.  The veteran's depressive disorder has been medically 
related to both his service-connected laceration of the 4th 
finger with amputation and reflex sympathetic dystrophy of 
the left hand, and nonservice-connected disabilities.  

4.  The veteran is receiving the highest available rating for 
amputation of the left 4th finger with metacarpal resection.  

5.  The veteran underwent surgeries on his left 4th finger in 
May 1993, September 1993, November 1993, February 1994, and 
July 1994.  He subsequently underwent a left 4th digit ray 
amputation with metacarpal resection in March 1995.  

6.  The veteran has been granted temporary total evaluations 
for the periods from May 13, 1993, to June 30, 1993; from 
September 13, 1993, to December 31, 1993; from February 25, 
1994, to March 30, 1994; from July 15, 1994, to August 31, 
1994; and from March 8, 1995, to May 31, 1995.  

7.  The weight of competent medical evidence reflects that 
other than during those periods between May 13, 1993 and July 
6, 1995 for which a temporary total evaluations has already 
been assigned, the veteran did not require convalescence as a 
result of surgeries and subsequent amputation to his left 4th 
finger.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back 
disorder secondary to service-connected residuals of a 
laceration of the left fourth finger with amputation are not 
met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.310 (2003).  

2.  With resolution of all reasonable doubt in the veteran's 
favor, the criteria for service connection for a depressive 
disorder, secondary to service-connected disabilities of the 
left 4th finger with amputation and left hand, are met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.310 (2003).  

3.  The criteria for a rating greater than 20 percent for 
residuals of a laceration of the left 4th finger, with 
amputation, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 
4.68, 4.71a, Diagnostic Code 5155 (2003).  

4.  The criteria for extension of a temporary total rating, 
pursuant to 38 C.F.R. § 4.30, for convalescent purposes, 
between May 13, 1993, and July 6, 1995 (beyond the periods, 
during that timeframe, for which such a rating has already 
been assigned), have not been met.  38 U.S.C.A. § 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.30 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate each of the claims on appeal for a low back 
disorder, depressive disorder, residuals of a laceration of 
the left 4th finger with amputation, and a continuous 
temporary total evaluation pursuant to 38 C.F.R. § 4.30, has 
been accomplished.  

Through notice letters in April 2002, October 2002, and May 
2003, as well as SOCs in July 1995 and May 2003, and 
supplemental SOCs (SSOC) in November 1995, March 1997, May 
1999, and March 2003, the RO notified the veteran and his 
representative of the legal criteria governing the claims, 
the evidence that had been considered in connection with his 
appeal, and the bases for the decisions regarding his claims.  
After each, the veteran and his representative were afforded 
the opportunity to respond.  Hence, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claims, and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the April 2002, October 2002, and 
May 2003, notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, 
the RO notified the veteran that VA was required to make 
reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The RO 
requested that the veteran provide information, and, if 
necessary, authorization, to enable the RO to attempt to 
obtain any outstanding medical evidence he wished to have 
considered in his appeal.  The veteran was also advised that 
he could submit his own statements or statements from other 
individuals describing his physical and/or mental 
disabilities.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim (or 
claims).  As indicated above, the first three notice 
requirements are met.  

With respect to the fourth requirement, the Board notes that 
the veteran has not been explicitly informed of the need to 
submit all evidence in his possession, although he has been 
put on notice of the need to submit any private treatment 
records or statements from other individuals regarding his 
physical or mental conditions, in is possession.  As such, 
the Board finds there is an implied request by the RO that 
the veteran submit any and all evidence to support his 
claims, to include any medical records or other evidence that 
he may have in his possession.  Therefore, the Board finds 
that all four content of notice requirements have been met.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant.  
See 38 U.S.C.A § 7261(b) (West 2002) (providing that "[i]n 
making the determinations under [38 U.S.C.A. § 7261(a)], the 
Court shall take due account of the rule of prejudicial 
error.").  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided before and after the 
rating actions on appeal.  However, the Board finds that any 
lack of pre-adjudication notice in this case has not, in any 
way, prejudiced the veteran.  In this respect, with respect 
to the issues concerning a low back disorder, acquired 
psychiatric disorder, and residuals of a laceration of the 
left 4th finger with amputation, the documents meeting the 
VCAA notice requirements were provided both before and after 
the February 2003 rating decision on appeal.  As to the claim 
for a continuous temporary total evaluation, the documents 
meeting the VCAA's notice requirements were provided well 
after the September 1994 rating decision on appeal; however, 
in this case, such makes sense, inasmuch as the VCAA was not 
enacted until November 2000, more than six years after the 
September 1994 rating decision.  Regardless, the Board also 
finds that the lack of any full, pre-adjudication notice with 
respect to the issues decided herein does not, in any way, 
prejudice the veteran.  

In the Board's September 2001 remand of the claim for a  
continuous temporary total evaluation, the Board instructed 
the RO to contact the veteran and request the name of his 
treating physician at University Park VA, and thereafter 
request that the identified physician provide a comprehensive 
report detailing the veteran's course of symptoms and 
treatment, to include an opinion as to whether the veteran 
was incapable of working between March 1993 and July 1995, 
solely due to his left 4th finger disability.  It was also 
requested that the RO contact the director at the Erie VA 
Medical Center (VAMC) and have the individual provide the 
details surrounding the reported review of the veteran's 
records by the Chief of M.A.S. and any report generated in 
this regard.  

In the April 2002 notice letter, the RO requested the veteran 
provide the name of his treating physician at University Park 
VA.  He was also informed that the RO would be requesting any 
report associated with a review of records by the Chief of 
M.A.S.  In an April 23, 2002 VA Memo, to the director of the 
VAMC Erie, the RO requested any reports generated following 
review of the veteran's medical records.  In an August 2002 
letter to the RO, the director of the VAMC Erie reported that 
John D. Lubahn, M.D., a private physician, had conducted the 
review of records and examined the veteran on behalf of VA in 
1996.  A request had been made to Dr. Lubahn's office to 
retrieve the records from storage.  In October 2002, the 
veteran's records were received by VA from Dr. Lubahn's 
office.  These records were essentially duplicative of 
records, which had already been associated with the veteran's 
claims file.  Thereafter, in an October 2002 letter from the 
RO, the veteran was again requested to provide the name of 
his treating physician at University Park.  He did not 
respond.  

In the above noted March 2003 SSOC, the veteran was notified 
of the decision concerning his claim for a continuous 
temporary total evaluation and the development conducted by 
the RO associated with the Board's September 2001 remand.  
Additionally, the April and October 2002 notice letters 
solicited information and evidence from the veteran to 
support his claims.  After the rating of the veteran's claim, 
he received another notice letter in May 2003, clearly giving 
the veteran more than ample opportunity to present pertinent 
information and evidence to support his claims.  

The Board also points out that, with respect to the claims 
being decided, there is no indication whatsoever that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO has obtained a copy of his March 1998 
Workman's Compensation determination, as well as medical 
records, and a November 1998 decision associated with an 
award of disability benefits from the Social Security 
Administration (SSA).  The veteran has also been provided a 
number of VA examinations with respect to his claims, and has 
offered testimony during two hearings on appeal.  

The Board is mindful that the veteran testified during his 
videoconference hearing that he was treated by a Dr. 
"Whyicansa" for a low back disorder following his 
separation from service.  The veteran reported that the 
records were not available for review, as they had been 
retired or destroyed.  Furthermore, the veteran identified 
having been treated by Jerry Marks, L.C.S.W.  The RO 
attempted to obtain identified treatment records from Mr. 
Marks and was notified in February 2001 that records 
associated with the veteran's treatment were no longer 
available.  

The veteran also testified that a private doctor named Craig 
Johnson was the veteran's family physician.  Reportedly, Dr. 
Johnson prescribed the veteran's medications.  During his 
testimony, the veteran appeared to indicate that he had in 
his possession the records associated with his treatment from 
Dr. Johnson.  As noted above, both in April and October 2002, 
and May 2003, the RO requested that the veteran identify and 
authorize the RO to obtain any relevant treatment records 
pertaining to his claim, and furnished him VA Form 21-4142s 
(Authorization and Consent to Release Information) for this 
purpose.  Furthermore, the veteran has been put on notice 
that he submit pertinent evidence in his possession.  In this 
case, the veteran has not submitted records from Dr. Johnson, 
nor has he returned pertinent release forms; hence, the 
veteran has not provided a means for the RO to obtain any 
outstanding records.  Under these circumstances, the Board 
finds that no further duty to assist is owed the veteran.  
See, e.g., Wood v. Derwinski, 1 Vet. App. 190, 193 (holding 
that the duty to assist is not always a one way street).  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in the Board proceeding, at this 
juncture, with a decision on each claim decided herein.  

II.  Analysis

A. Service Connection

Service connection may be granted for disability resulting 
from injury or disease incurred or aggravated in active 
service.  38 U.S.C.A. §§ 1131; 38 C.F.R. §§ 3.303(a) (2003). 

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  See also Harder v 
Brown, 5 Vet. App. 183, 187-89 (1993).  That regulation has 
been interpreted to permit service connection for the degree 
of disability resulting from aggravation to a nonservice-
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service connection for residuals of a laceration of the left 
4th finger, to subsequently include ray amputation with 
metacarpal resection of the left 4th finger, was established 
in February 1966.  




1.  Secondary Service Connection for a Low Back Disorder

Considering the pertinent evidence in light of the above-
noted criteria, the Board finds that the criteria for a grant 
of service connection for a low back disorder as secondary to 
the veteran's service-connected residuals of a laceration of 
the left 4th finger with amputation and reflex dystrophy of 
the left hand, are not met.  

In reviewing the evidence of record, post-service diagnostic 
studies of the veteran's low back reflect degenerative disc 
changes at L5-S1.  Various treatment records as well as a 
Worker's Compensation determination reflect that the veteran 
suffered a work-related injury to his low back in September 
1991.  A June 1999 report of VA mental disorders examination, 
reflects the examiner's finding that the veteran had injured 
his left 4th finger/hand in service, and that pain in the 
veteran's upper arm and low back was secondary to the 
residuals of the service-connected left 4th finger/hand 
disability.  A VA spinal examination report in April 2000, 
reflects the examiner's opinion that there was no 
relationship between the veteran's low back disability, which 
was noted as apparently being symptomatic in 1991, and the 
tendon condition which arose in service in 1963 (service-
connected left 4th finger/hand disability), and was 
subsequently reinjured in 1993.  With respect to aggravation 
of the low back disability by the service-connected left 4th 
finger/hand disability, the examiner opined that because of 
the limited usage of the left hand, he did not feel the 
veteran's low back disability had been aggravated.  

Clearly, this matter involves a medical question, and the 
Board is not permitted to draw inferences as to medical 
causation or etiology without a solid foundation in the 
record.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Moreover, it is the responsibility of VA adjudicators (here, 
the Board), to determine the probative weight to be ascribed 
as among multiple medical opinions in a case, and to state 
our reasons or bases for favoring one opinion over another.  
See Winsett v. West, 11 Vet. App. 420, 424-25 (1998).  The 
Court has also indicated that the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  

In this case, the record contains two medical opinions on the 
question of medical nexus between the veteran's low back 
disability and its relationship to his service-connected 
residuals of a laceration of the left 4th finger with 
amputation and reflex sympathetic dystrophy.  As indicated 
above, in June 1999, a VA psychiatrist noted that the veteran 
had problems with, among other things, his low back secondary 
to the service injury.  However, that opinion is not 
supported by any rationale nor is it evident that the 
examiner, evaluating the veteran for a psychiatric 
disability, necessarily considered the veteran's complete 
medical history associated with his low back disability, to 
include the September 1991 work-related back injury.  

By contrast, in a definitive statement, the April 2000 VA 
examiner ruled out a medical relationship between the 
veteran's service-connected left 4th finger/hand disability 
and his low back disorder, specifically citing to the 
veteran's documented medical history, and, as such providing, 
a rationale for his opinion.  The Board finds that the April 
2000 VA medical opinion, clearly based both upon examination 
of the veteran and consideration of the veteran's documented 
medical history pertaining to his low back, is the more 
probative opinion on the question of medical nexus.  Id.  See 
also Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is 
the responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)); Guerrieri v. Brown, 4 Vet. 
App. 467, 470-471 (1993) (the probative value of medical 
evidence is based on the physician's knowledge and skill in 
analyzing the data, and the medical conclusion the physician 
reaches; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).  

In addition to the medical evidence noted above, the Board 
has considered the veteran's assertions advanced in 
connection with the current claim.  While the Board does not 
question the sincerity of his beliefs that he currently has a 
low back disorder that is secondary to his service connected 
left 4th finger/hand disability, as a layperson without the 
appropriate medical training and expertise, the veteran 
simply is not competent to provide a probative (i.e., 
persuasive) opinion on a medical matter, such as whether 
there exists a current low back disability, and, if so, the 
medical relationship, if any, between such disability and his 
service-connected left 4th finger/hand disability.  See, e.g. 
, Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
the veteran's own assertions as to the etiology of his low 
back disorder have no probative value.  

For all the foregoing reasons, the claim for service 
connection for a low back disorder secondary to service-
connected laceration of the left 4th finger with amputation 
and reflex sympathetic dystrophy of the left hand must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the competent evidence weighs against 
the claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  

2.  Service Connection for Psychiatric Disability

The Board's review of the various post-service medical 
opinions and examination reports reflects that the veteran's 
diagnosed depressive disorder, has been related, at least in 
part, to his service-connected residuals of a laceration of 
the left 4th ring finger with amputation and reflex 
sympathetic dystrophy of the left hand, as well as other 
nonservice-connected disabilities.  

The veteran has reported that he sought treatment for a 
depressive disorder in 1986 following a sustained myocardial 
infarction.  

The report of an April 1998 VA psychiatric examination 
reflects the examiner's opinion that 40 percent to 50 percent 
of the veteran's psychiatric problems were related to his 
left hand disability, which included both his service-
connected left 4th finger amputation and reflex sympathetic 
dystrophy.  

In a June 1999 report of VA psychiatric examination, the 
examiner found that the veteran suffered from major 
depression related to his "medical condition."  A 
subsequent April 2003 psychiatric examination report from 
Saint Vincent Health Center, an examination conducted by the 
same examiner who conducted the June 1999 VA examination, 
reflects a diagnosis of organic affective disorder and major 
depression.  In the examiner's opinion, it was as likely as 
not that the veteran's depressive disorder started early in 
service, and that his current condition was related to what 
happened to him in service.  The examiner did not, in either 
the June 1999 or April 2003 examination report, distinguish 
between the veteran's service-connected disabilities and 
nonservice-connected disabilities.  

The probative weight of the opinions have been considered, as 
well as the totality of evidence of record.  In this 
instance, the Board finds that there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, i.e., whether the veteran's current depressive 
disorder is related on a secondary basis to his service-
connected residuals of a laceration of the left 4th finger 
with amputation/reflex sympathetic dystrophy of the left 
hand.  As the only competent medical opinions addressing the 
nexus question in this case reflect that the veteran's 
depressive disorder is as likely the result of his service-
connected residuals of a laceration of the left 4th finger 
with amputation/reflex sympathetic dystrophy of the left 
hand, as compared to his nonservice-connected disabilities, 
the benefit of the doubt in resolving such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Under the circumstances of this case, and with resolution of 
all reasonable doubt in the veteran's favor, the Board finds 
that the criteria for service connection for a depressive 
disorder, secondary to residuals of a laceration of the left 
4th finger with amputation and reflex sympathetic dystrophy 
of the left hand, are met.  See 38 C.F.R. § 3.310.  

B.  A Rating Greater than 20 Percent for Residuals of
a Laceration of the Left 4th Finger with Amputation

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations.  See generally 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).  

The veteran's residuals of a laceration of the left 4th 
finger with amputation has been evaluated under the criteria 
for amputation of the ring (4th) finger because single finger 
amputation ratings are generally the only applicable ratings 
for amputations of whole or part of single fingers.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5155.  The veteran is in 
receipt of a 20 percent rating, which is the highest 
allowable rating under Diagnostic Code 5155.  

The Board notes that the combined rating for disabilities of 
an extremity shall not exceed the rating for the amputation 
at the elective level, in this case, 20 percent being the 
highest rating.  See 38 C.F.R. § 4.68.  Accordingly, the 
combined evaluation for the veteran's left 4th finger 
disabilities cannot exceed the 20 percent evaluation provided 
following amputation.  Thus, an evaluation greater than 20 
percent for residuals of a laceration of the left 4th finger 
with amputation, is precluded under the provisions of 
38 C.F.R. § 4.68.  As an increased rating is precluded under 
the regulation, the benefit-of-the-doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53-56.

C.  Entitlement to a Continuous Temporary Total Evaluation, 
Pursuant to 38 C.F.R. § 4.30, Based on the Need for 
Convalescence

The veteran contends that he was unemployable from the day of 
his service-connected left 4th finger surgery on May 13, 
1993, until July 5, 1995.  He asserts that following the 
initial operation, his left 4th finger symptoms continued to 
worsen, necessitating successive surgeries, ultimately 
resulting in amputation of that digit in March 1995.  The 
veteran maintains that as a millwright, he required the use 
of both hands to effectively work for his employer, 
International Paper.  Due to his left 4th finger disability, 
he only had the use of his right hand and thus was 
unemployable throughout the period between May 13, 1993, and 
July 6, 1995.  

The veteran underwent surgeries on his left 4th finger in May 
1993, September 1993, November 1993, February 1994, and July 
1994.  He subsequently underwent a left 4th digit ray 
amputation with metacarpal resection in March 1995.  The RO 
has granted the veteran temporary total evaluations for the 
periods May 13, 1993, to June 30, 1993; September 13, 1993, 
to December 31, 1993; February 25, 1994, to March 30, 1994; 
July 15, 1994, to August 31, 1994; and from March 8, 1995, to 
May 31, 1995.  

A total rating will be granted following hospital discharge, 
effective from the date of hospital admission and continuing 
for a period of 1, 2, or 3 months from the first day of the 
month following such hospital discharge if the hospital 
treatment to the service-connected disability resulted in (1) 
surgery necessitating at least one month of convalescence; 
(2) surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps or recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
(3) immobilization by cast, without surgery, of one major 
joint or more.  38 C.F.R. § 4.30(a). 

Pursuant to 38 C.F.R. § 4.30(b), extensions of 1,2, or 3 
months beyond the initial 3 months may be made under § 
4.30(a),(1),(2), or (3) and extensions of 1 or more months up 
to 6 months beyond the initial 6 month period may be made 
under § 4.30 (a)(2) or (3).

An August 1992 Hamot Medical Center clinic record noted that 
the veteran had suffered injuries to his low back and right 
shoulder.  The veteran was reported to have difficulty 
sitting and driving, with back, shoulder and leg pain.  

A November 1993 Attending Physician's Statement of Disability 
notes that the veteran was totally disabled from performing 
his work or business from May 1993 to May 1994, and possibly 
longer.  The veteran was not found totally disabled from 
performing all other types of work or business and that he 
would be available to perform other types of work or business 
in one to three months.  This statement was noted as having 
been made with knowledge of the veteran's background, 
education training, and experience.  

A December 1993 orthopedic note reflects that the veteran was 
doing well and his finger was in a splint.  Furthermore, it 
was noted that the veteran's incision was well healed, and he 
should begin active flexion with a brace.  

The report of January 1994 VA examination reflects that the 
veteran had a hunter rod in his left 4th finger.  There was 
noted fixed flexion contracture of the 4th finger, with the 
PIP (proximal interphalangeal) joint fixed at approximately 
120 degrees of extension.  There was a well-healed surgical 
scar noted over the flexor surface of the 4th finger 
extending down into the palm.  The veteran was noted to be 
able to oppose, with slight difficulty, the 4th finger and 
the long finger.  The examiner noted that there was no actual 
loss of active or passive motion of the thumb, index, long, 
or 4th fingers.  However, there was abnormal sensation, with 
some hypesthesia overlying the flexor surface of the 4th 
finger and similar problems over the extensor surface.  

A February 1994 statement from Hammermill Papers reflects 
that the veteran, since May 12, 1993, had not been actively 
employed at International Paper, Erie Mill, and that the 
physical limitations due to the left 4th flexor tendon 
surgeries had kept the veteran from doing his duties as a 
millwright.  

A July 1994 VA discharge summary notes that the veteran had 
undergone a partial amputation of the left 4th digit.  The 
veteran was noted to complain of persistent flexion 
contracture.  

A September 1994 clinic note reflects the veteran' s 
complaint that when pain in 4th finger became severe, he 
would lose function of his left hand and could only use his 
thumb and index finger.  It was noted that the veteran's pain 
was phantom pain related to his amputation stump of the left 
4th finger.  

A May 1995 clinic note reflects that the veteran was seven 
weeks status-post left 4th finger amputation and had been in 
a cast since the surgery in March 1995.  The wound was noted 
as well healed and there was improvement in range of motion 
of the veteran's fingers.  It was also noted that further 
immobilization was not required.  

During his September 1995 hearing, the veteran reported that 
following the first surgical procedure on his finger, 
International Paper had not allowed him to return to work.  
Furthermore, the company would not allow him a light duty job 
because of his disability and that the company was in the 
process of having him terminated.  The veteran also testified 
that there were other jobs available that he was qualified 
for, other than at International Paper, and that he was in 
the process of applying for them.  

A March 1996 report from David McGee, M.D., reflects his 
agreement with another physician that the veteran would be 
unable to return to any significant millwright-type work and 
would probably need permanent restriction to a light 
sedentary-type of position.  Dr. McGee noted that he 
supported the veteran's participation in vocational job 
counseling/retraining in an effort to minimize heavier 
stress, not only, to the veteran's back but obviously to the 
veteran's left arm and hand.   

A June 1996 report from John D. Lubahn, M.D., reflects his 
treatment of the veteran for pain, status-post left 4th 
finger amputation.  Dr. Lubahn noted that the veteran had 
trouble with chronic low back pain and had had a previous 
myocardial infarction.  Dr. Lubahn opined that, in all 
likelihood, he would consider the veteran permanently 
unemployable.  In November 1996, Dr. Lubahn further notes 
that following his review of the veteran's medical records, 
he found that from March 1993, when the veteran's tendon 
ruptured and care originally began, through January 1995, 
"that [the veteran] was off work and unable to perform his 
normal duties at International Paper."

A February 1998 Worker's Compensation decision notes that the 
veteran testified during a hearing in July 1995, during which 
he reported that prior to May 1993, he had been on light duty 
at International Paper for approximately a year and a half 
due to a back injury that occurred in September 1991.  
Furthermore, at the time of his left 4th finger tendon injury 
in May 1993, he was still on light duty.  The veteran also 
was noted as testifying that the VA hospital released him to 
go back to light duty work in September 1994, but that the 
company physician, a Dr. Ferris, did not release him; 
therefore he did not return.  The Worker's Compensation 
decision also reflects a report that Dr. Ferris testified 
during the July 1995 hearing.  Dr. Ferris reportedly 
testified that he had restricted the veteran to medium-level 
activity with no frequent or repetitious bending.  He also 
recommended no climbing and frequent opportunities for 
posture and position change.  Furthermore, Dr. Ferris 
testified that he limited the veteran to no forceful left 
hand grasp.  

In his April 1998 VA Form 21-8940 (Veteran's Application for 
Increased Compensation Based on Unemployability), the veteran 
reported that he had completed high school, but had no higher 
education or additionally completed training.  

The report of a June 1998 VA examination notes that the 
veteran could probably be employable for a job in which he 
was not required to do any lifting above thirty pounds.  The 
veteran would have problems with employment where he had to 
use two hands, or if he had to perform fine, repetitive 
procedures.  

A November 1998 Social Security Administration (SSA) 
disability determination notes findings that the veteran 
could perform no more than sedentary work and thus he was 
incapable of resuming his former employment.  He was also 
found to be limited and unable to lift or carry more than 10 
pounds or stand or walk for prolonged periods.  Furthermore, 
given the veteran's education history, age, his skilled work 
background, and the lack of any other transferable work 
skills, the veteran was found disabled for purposes of SSA 
benefits.  Besides the veteran's left 4th finger disability, 
the SSA decision also notes consideration of the veteran's 
disabilities associated with his low back, hip, and pain 
radiating into his left leg.  

The report of a June 1999 VA examination includes a notation 
that the veteran was not receiving SSA benefits because he 
had become employed, working as a truck driver.  The veteran 
also related that he would probably go back on SSA benefits 
because he was unable to drive the particular truck he had 
been assigned to drive.  He also reported that he had 
attempted to go back to school to study computer drafting, 
but was unable to concentrate and had to quit.  

An April 2003 statement from the veteran (NOD) notes his 
report that he did apply for employment, and for the 15 or so 
resumes he sent out, he only ever heard back from one 
company, which was a year or two later.  According to the 
veteran, the company, MIC Bearing in Jamestown, New York, did 
grant him an interview but he was not offered a job he 
believed due to his left hand injuries.  

The Board emphasizes that, by definition, a temporary total 
convalescent rating, contemplates only a temporary period of 
time required by a veteran to recover from the immediate 
effects of surgery.  Chronic residual disability is rated 
under the schedular criteria and is not rated under 38 C.F.R. 
§ 4.30.  

As noted above, hospital records from the veteran's surgical 
procedures in May and September 1993, and February and July 
1994, reflect that the surgical procedures were not able to 
completely improve the veteran's left 4th finger disability.  
The left 4th finger was identified as being in persistent 
flexure contracture.  In March 1995, the veteran underwent an 
amputation of his left 4th finger.  The Board finds no 
competent and/or persuasive medical evidence of severe 
postoperative residuals as is contemplated in the governing 
regulation, that would warrant an extension of the veteran's 
paragraph 30 benefits beyond those currently prescribed, 
i.e., May 13, 1993, to June 30, 1993; September 13, 1993, to 
December 31, 1993; February 25, 1994, to March 30, 1994; July 
15, 1994 to August 31, 1994; and from March 8, 1995, to May 
31, 1995.  As the evidence reflects, outside the prescribed 
periods for which a temporary total evaluation has been 
granted, the surgical procedures on the veteran's left 4th 
finger did not result, in particular, in incompletely healed 
surgical wounds, stumps or recent amputations, therapeutic 
immobilization of one major joint or more, the necessity for 
house confinement, or the necessity for immobilization by 
cast.  

The Court has defined convalescence as "the state of 
recovery following an attack of disease, a surgical 
operation, or an injury."  See Feldon v. West, 11 Vet. App. 
427 (1998).  Recovery is the act of regaining or returning 
toward a normal or healthy state.  In Feldon, the Court 
determined that recovery should be viewed as the veteran's 
ability to regain or return to a normal or healthy state.  In 
addition, the Court broadened the factors for consideration 
in determining whether  the veteran requires convalescence.  
The Court stated that the need for post-surgical 
convalescence, pursuant to 38 C.F.R. § 4.30(a)(1), does not 
necessarily require in-home recovery.  Consideration of the 
veteran's ability to return to a normal or healthy state is a 
consideration that includes evidence of the veteran's ability 
to work.  At the same time, the Court pointed out that the 
necessity for house confinement continues to be one of 
several criteria which must be considered in determining 
entitlement to convalescent benefits based on severe post-
surgical residuals, pursuant to 38 C.F.R. § 4.30(a)(2).  

The Court has also held, with respect to a claim based on 
unemployability, that the sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  At the same time, 
marginal employment is not substantially gainful employment, 
i.e., living wage.  See Ferraro v. Derwinski, 1 Vet. App. 326 
(1991); 38 C.F.R. § 4.16(a) (2003).  

With consideration of the evidence of record in light of the 
criteria noted above, to include the Court's holdings in 
Feldon, Van Hoose, and Ferraro, the Board finds that, other 
than during those already prescribed periods in which a 
temporary total evaluations has been assigned, the veteran 
was "able to work," between May 13, 1993, and July 6, 1995.  
Thus, a continuous temporary total evaluation for paragraph 
30 benefits (which is tantamount to an extension beyond those 
periods for which such benefit has already been assigned) 
between May 13, 1993, and July 6, 1995, is not warranted.  

First, the Board does not find Dr. Lubahn's opinions in June 
and November 1996 probative on the veteran's "ability to 
work," due to the left 4th finger/hand disability.  In the 
June 1996 statement, in which he found the veteran "in all 
likelihood" permanently unemployable, Dr. Lubahn noted that 
in addition to the veteran's finger/hand disability, the 
veteran was also troubled by chronic back pain and had had a 
previous myocardial infarction.  The rationale for Dr. 
Lubahn's opinion on the veteran's unemployability was not 
given.  Dr. Lubahn's November 1996 opinion concerns solely 
the veteran's employability with International Paper, not 
necessarily the veteran's "ability to work," outside that 
company.  

Additionally, the November 1993 Attending Physician's 
Statement of Disability, and the veteran's own testimony 
noted at both his RO hearing and in the Worker's Compensation 
decision, support the conclusion that the veteran was 
medically cleared to work, presumably for light duty 
purposes, but that International Paper refused to allow him 
to return.  The Board has also considered the SSA decision, 
as noted above, and its conclusions regarding the veteran's 
ability to find work given his age, education, and 
background.  However, that decision is based not only the 
veteran's service connected left 4th finger/hand disability 
but also his nonservice-connected low back disability, and 
additional disability of the hip and pain in his left leg.  
These disabilities, in particular, limited the veteran's 
ability to stand or walk for prolonged periods.  

Furthermore, while the examiner in June 1998 did report that 
the veteran would have problems with employment where he had 
to use two hands, or if he had to perform fine, repetitive 
procedures, he did not identify the veteran as being 
unemployable as result of any disability due solely to his 
left 4th finger disability with amputation or reflex 
sympathetic dystrophy of the left hand.  As such, the 
evidence of record does not reflect that the veteran's 
"ability to work" was precluded solely based on his 
service-connected left 4th finger/left hand disability.  

The Board notes that it is sympathetic to the veteran's 
contentions and the unfortunate circumstances regarding his 
loss of employment with International Paper.  However, as 
indicated above, as the veteran a layperson without the 
appropriate medical training or expertise, he is not 
competent to provide a probative opinion on a medical matter.   
See Bostain, 11 Vet. App. at 127; Routen, 10 Vet. App. at 
186.  For similar reasons, the veteran's reiteration of what 
a doctor (here, a VA physician) allegedly told him as to 
being unemployable, as noted above, does not constitute 
probative medical evidence to support the claim.  See 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  The Board 
also points out that the veteran failed to respond to the 
RO's repeated requests to identify the VA physician so that 
an opinion with respect to the veteran's employability could 
be obtained from him or her.  

Under these circumstances, the Board concludes that there is 
no medical evidence of severe postoperative residuals, with 
consideration of the veteran's "ability to work," as is 
contemplated in the governing regulation, that would warrant 
extension of the veteran's paragraph 30 benefits, between May 
13, 1993 and July 6, 1995, beyond those periods for which 
such benefits have already been assigned.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the evidence 
simply does not support the veteran's claim, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. at 53-56.  


ORDER

Service connection for a low back disability is denied.  

Service connection for a depressive disorder is granted.  

A rating greater than 20 percent for a laceration of the left 
4th finger with amputation is denied.  

A continuous temporary total rating, pursuant to 38 C.F.R. § 
4.30, for convalescence following left 4th finger surgeries, 
between May 13, 1993, and July 6, 1995 (tantamount to an 
extension beyond periods for which such rating has already 
been assigned), is denied. 




REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claims for reflex sympathetic 
dystrophy of the left hand and a TDIU on appeal is warranted.  

The Board notes that additional evidence was associated with 
the veteran's claims file subsequent to the SOC issued in May 
2003.  The additional evidence, in particular, consists of a 
February 2003 VAMC University Drive report of neurology 
consult and an undated electrodiagnostic study from Theresa 
Wheeling, M.D.  The Board finds these records relevant and 
that they relate to the veteran's claim of an initial rating 
in excess of 10 percent for reflex sympathetic dystrophy of 
the left hand.  Thus, a remand is warranted to have the RO 
consider the records in relation to the veteran's claim and 
cure this procedural defect.  See 38 C.F.R. §§ 19.31, 19.37 
(2003).  

As noted above, the Board has granted the veteran's claim for 
service connection for a depressive disorder as secondary to 
his service-connected residuals of a laceration of the left 
4th finger with amputation.  

Because the Board's grant of service connection for a 
depressive disorder and the RO's subsequent assigned rating, 
in addition to the possible increase in the rating assigned 
for the veteran's service-connected reflex sympathetic 
dystrophy of the left hand, could effect the veteran's claim 
for a TDIU on appeal, the Board finds that these issues are 
inextricably intertwined with the claim on appeal for a TDIU.  
See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered 
unless both are adjudicated).  As resolution of the assigned 
rating by the RO for the Board's grant of service connection 
for a depressive disorder, and any possible increased rating 
for reflex sympathetic dystrophy of the left hand, could well 
impact the claim on appeal for a TDIU, the issues should be 
considered together.  Hence, it follows that, any Board 
action on the TDIU claim would, at this juncture, be 
premature.  

Therefore, on remand, the RO should rate the veteran's 
service-connected depressive disorder and reconsider the 
claim for an initial rating in excess of 10 percent for 
reflex sympathetic dystrophy of the left hand, before 
reconsidering the veteran's claim for a TDIU.  The Board 
emphasizes, however, that to obtain appellate review of any 
issue not currently in appellate status, a perfected appeal 
must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.201, 20.202 (2003).  

Accordingly, the veteran's claims on appeal for reflex 
sympathetic dystrophy and a TDIU are hereby REMANDED to the 
RO, via the AMC, for the following action:

1.  The RO issue a rating action 
implementing the Board's grant of service 
connection, and assigning a rating for 
that disability, and readjudicating of 
the claim for initial rating in excess of 
10 percent for reflex sympathetic 
dystrophy of the left hand, in light of 
all pertinent evidence (to include all 
that added to the record since the 
issuance of the RO's May 2003 SOC) and 
legal authority.  The RO's adjudication 
of the claims should include 
consideration of whether the criteria for 
invoking the procedures for assignment of 
a higher rating on an extra-schedular 
basis, pursuant to the provisions of 
38 C.F.R. § 3.321, are met.  

3.  If the veteran disagrees with the 
assigned rating from the RO for his 
service-connected depressive disorder, he 
is reminded that to obtain appellate 
review of any issue not currently in 
appellate status, a timely appeal must be 
perfected.  The veteran should perfect an 
appeal as to any disagreement with the 
assigned rating, if desired, as soon as 
possible to avoid unnecessary delay in 
the consideration of his claim for a TDIU 
that is currently in appellate status.  

4.  Thereafter, the RO should 
readjudicate, as appropriate, the claim 
for a TDIU in light of all pertinent 
evidence and legal authority.  

5.  If any claim remaining on appeal, or 
claim for a which a timely appeal has 
been perfected, remains the RO must 
furnish to the veteran and his 
representative an appropriate SSOC that 
includes clear reasons and bases for its 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The RO is advised that it should not 
return the claims file to the Board until 
after the veteran has either perfected an 
appeal on initial rating for the grant of 
service connection for a depressive 
disorder, or the time period for doing so 
has expired, whichever comes first.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


